UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 14, 2007 PACIFIC PREMIER BANCORP, INC. (Exact name of registrant as specified in its charter) DELAWARE 0-22193 33-0743196 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1600 Sunflower Ave, Second Floor, Costa Mesa, CA 92626 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (714) 431-4000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE On August 13, 2007, Pacific Premier Bancorp’s CEO, Steven R. Gardner, presented at the Howe Barnes/Hoefer Arnett Conference.A copy of the presentation given is attached hereto as Exhibit 99.1, and is hereby incorporated by reference. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS 99.1 Presentation by Pacific Premier Bancorp, Inc., CEO, Steven R. Gardner. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PACIFIC PREMIER BANCORP, INC. Dated: August 14, 2007By:/s/ STEVEN R. GARDNER Steven R. Gardner President and Chief Executive Officer
